RichaRdsoN, Judge:
When the protests enumerated in the schedule of protests annexed hereto and made a part hereof were called on the calendar at Los Angeles, Calif., counsel for the defendant moved for a dismissal of the protests on the ground of untimeliness (too late). Decision on the motion was reserved by the trial court pending the decision on such a motion theretofore made before said trial court in the companion case of Williams, Clarke Co. et al. v. United States, 62 Cust. Ct. 756, C.D. 3863, protest No. 66/74024, involving the same issues of fact and law. In a decision rendered simultaneously herewith in said protest No. 66/74024 we ruled that the protest filed therein pursuant to the provisions of item 807.00 of the Tariff Schedules of the United States as amended by Public Law 89-241 was untimely by reason of not being filed within 60 days after liquidation of the entry covered thereby pursuant to item 807.00 of the tariff schedules as originally enacted, no new claim having accrued to the protestant as the result of amendment of item 807.00 by Public Law 89-241, and accordingly, granted the motion to dismiss said protest.
Upon the authority of our ruling and disposition in said protest 66/74024, and in view of the existence of identical issues here, defendant’s motion herein is granted and the protests herein are dismissed for untimeliness.
Judgment will be entered accordingly.